Appeal by defendant, as limited by his brief, from a sentence of the Supreme Court, Westchester County (Rubin, J.), imposed April 30,1980, upon his conviction of two counts of criminal sale of a controlled substance in the first degree, criminal possession of a controlled substance in the first degree and criminal possession of a controlled substance in the second degree, upon his plea of guilty, the sentence being three indeterminate terms of 20 years to life imprisonment on the criminal sale charges and on the criminal possession in the first degree charge and an indeterminate term of 8Vs years to life imprisonment on the criminal possession in the second degree charge, the terms to run concurrently.
Sentence affirmed.
The minutes of the plea and sentence are unequivocal and indicate that the promise to impose concurrent terms in the instant case was fully complied with (see People v Ramos, 63 NY2d 640; People v Hood, 62 NY2d 863; People v Frederick, 45 NY2d 520, 526). Accordingly, the defendant is not entitled to the reduction which he seeks. The case of People v McClinton (43 AD2d 930), which is distinguishable on its facts, does not compel a contrary result. Gibbons, J. P., O’Connor, Weinstein and Lawrence, JJ., concur.